Littleton, Judge,
delivered the opinion of the court:
The commissioner of the court, William E. Day, heard this case on the merits and has submitted a report of the facts and recommendation for conclusion of law, in which he recommends that pursuant to Eule 49 (c), the plaintiff’s *313petition be dismissed on authority of Tabbutt, et al. v. United States, 121 C. Cls. 495.
Upon consideration of the case the court adopts and approves the findings and recommendation of the commissioner as the findings and conclusion of the court.
The facts in this case are to be distinguished from the facts in Schaible, et al. v. United States, 135 C. Cls. 890. The record of facts in this case brings it within the decisions of this court in the above-cited case of Tabbutt, et al., supra, and the cases of Post and Gaines, hereinafter cited.
The record shows that the alleged overtime for which plaintiff claims pay after he left the service, for the period January 1, 1949, to June 15, 1954, was neither officially approved orally nor in writing, nor will the record warrant a finding that plaintiff was induced or directed by his superiors directly or indirectly by writing or otherwise to work overtime. He was simply appointed to a job as a narcotics agent in which he says he worked overtime.
The plaintiff’s petition is therefore dismissed on the authority of Tabbutt, et al. v. United States, supra; Post v. United States, 121 C. Cls. 94, and Gaines v. United States, 132 C. Cls. 408.
It is so ordered.
LaramORe, Judge; Whitaker, Judge; and Jokes, Chief Judge, concur.